Exhibit 10.1

Twitter, Inc.

0.25% Convertible Senior Notes Due 2024

 

 

Purchase Agreement

June 6, 2018

Goldman Sachs & Co. LLC

Morgan Stanley & Co. LLC

J.P. Morgan Securities LLC

As representatives of the several Purchasers

named in Schedule I hereto,

c/o Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Twitter, Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions stated herein, to issue and sell to the Purchasers named in
Schedule I hereto (the “Purchasers”), for whom you are acting as representatives
(the “Representatives”), an aggregate of $1,000,000,000 principal amount of its
0.25% Convertible Senior Notes due 2024 (the “Firm Securities”), and at the
option of the Representatives on behalf of the Purchasers, up to an aggregate of
$150,000,000 additional principal amount of 0.25% Convertible Senior Notes due
2024 (the “Optional Securities”). The Firm Securities and the Optional
Securities are herein collectively called the “Securities”. The Securities will
be convertible into cash, shares (the “Underlying Shares”) of common stock of
the Company, par value $0.000005 per share (“Stock”) or a combination of cash
and Underlying Shares, at the Company’s election.

In connection with the offering of the Firm Securities, the Company is
separately entering into convertible note hedge transactions and warrant
transactions with one or more counterparties, which may include the Purchasers
or affiliates thereof (each, a “Call Spread Counterparty”), in each case
pursuant to a convertible note hedge confirmation (a “Base Bond Hedge
Confirmation”) and a warrant confirmation (a “Base Warrant Confirmation”),
respectively, each dated the date hereof (the Base Bond Hedge Confirmations and
the Base Warrant Confirmations, collectively, the “Base Call Spread
Confirmations”), and in connection with the issuance of any Optional Securities,
the Company and each Call Spread Counterparty may enter into additional
convertible note hedge transactions and additional warrant transactions, in

 



--------------------------------------------------------------------------------

each case pursuant to an additional convertible note hedge confirmation (an
“Additional Bond Hedge Confirmation”) and an additional warrant confirmation (an
“Additional Warrant Confirmation”), respectively, each to be dated the date on
which the option granted to the Purchasers pursuant to Section 2 hereof to
purchase such Optional Securities is exercised (the Additional Bond Hedge
Confirmations and the Additional Warrant Confirmations, collectively, the
“Additional Call Spread Confirmations” and, together with the Base Call Spread
Confirmations, the “Call Spread Confirmations”).

1. The Company represents and warrants to, and agrees with, each of the
Purchasers that:

(a) A preliminary offering memorandum, dated June 6, 2018 (the “Preliminary
Offering Memorandum”), and an offering memorandum, dated June 6, 2018 (the
“Offering Memorandum”), have been prepared in connection with the offering of
the Securities and Underlying Shares, if any, issuable upon conversion thereof.
The Preliminary Offering Memorandum, as amended and supplemented immediately
prior to the Applicable Time (as defined in Section 1(b)), is hereinafter
referred to as the “Pricing Memorandum”. Any reference to the Preliminary
Offering Memorandum, the Pricing Memorandum or the Offering Memorandum shall be
deemed to refer to and include all documents filed with the United States
Securities and Exchange Commission (the “Commission”) pursuant to Section 13(a),
13(c) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or prior to the date of such memorandum and incorporated by reference
therein and any reference to the Preliminary Offering Memorandum or the Offering
Memorandum, as the case may be, as amended or supplemented, as of any specified
date, shall be deemed to include (i) any documents filed with the Commission
pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of
the Preliminary Offering Memorandum or the Offering Memorandum, as the case may
be, and prior to such specified date and (ii) any Additional Issuer Information
(as defined in Section 5(f)) furnished by the Company prior to the completion of
the distribution of the Securities; and all documents filed under the Exchange
Act and so deemed to be included in the Preliminary Offering Memorandum, the
Pricing Memorandum or the Offering Memorandum, as the case may be, or any
amendment or supplement thereto are hereinafter called the “Exchange Act
Reports” (provided that where only sections of such documents are specifically
incorporated by reference, only such sections shall be considered to be part of
the Exchange Act Reports). The Exchange Act Reports, when they were or are filed
with the Commission, conformed or will conform in all material respects to the
applicable requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder; and no such documents were filed with
the Commission since the Commission’s close of business on the business day
immediately prior to the date of this Agreement and prior to the execution of
this Agreement, except as set forth on Schedule II(a) hereof. The Preliminary
Offering Memorandum and the Offering Memorandum and any amendments or
supplements thereto did not and will not, as of their respective dates, contain
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Company by a Purchaser through the Representatives expressly for
use therein;

 

2



--------------------------------------------------------------------------------

(b) For the purposes of this Agreement, the “Applicable Time” is 4:45 p.m.
(Eastern time) on the date of this Agreement; the Pricing Memorandum as
supplemented by the information set forth in Schedule III hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)(i)) listed on
Schedule II(b) hereto and each Permitted General Solicitation Material (as
defined in Section 6(a)(i)) listed on Schedule II(d) hereto) does not conflict
with the information contained in the Pricing Memorandum or the Offering
Memorandum and each such Company Supplemental Disclosure Document and Permitted
General Solicitation Material, as supplemented by and taken together with the
Pricing Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document or Permitted General Solicitation
Material in reliance upon and in conformity with information furnished in
writing to the Company by a Purchaser through the Representatives expressly for
use therein;

(c) Neither the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements included in the Pricing Memorandum
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, other than as set
forth or contemplated in the Pricing Memorandum; and, since the respective dates
as of which information is given in the Pricing Memorandum, there has not been
any change in the capital stock (other than as a result of the exercise of stock
options, the vesting of restricted stock units or the granting of stock options
or restricted stock units in the ordinary course of business pursuant to the
Company’s stock plans that are described in the Pricing Memorandum or the
repurchase of shares of Stock which were issued pursuant to the early exercise
of stock options by option holders or pursuant to agreements in connection with
which the Company acquired businesses or assets from third parties and are
subject to repurchase by the Company) or long-term debt of the Company or any of
its subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, taken as a whole, other than, in each case, as
set forth or contemplated in the Pricing Memorandum;

(d) The Company and its subsidiaries do not own any real property. The Company
and its subsidiaries have good and marketable title to all personal property
owned by them (other than with respect to Intellectual Property which is
addressed exclusively in subsection (aa)), in each case free and clear of all
liens, encumbrances and defects except such as are described in the Pricing
Memorandum or such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them,
to the Company’s knowledge, under valid, subsisting and enforceable leases
(subject to the effects of (A) bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium or other similar laws relating
to or affecting rights or remedies of creditors generally; (B) the application
of general principles of equity (including without limitation, concepts of
materiality, reasonableness,

 

3



--------------------------------------------------------------------------------

good faith and fair dealing, regardless of whether enforcement is considered in
proceedings at law or in equity); and (C) applicable law and public policy with
respect to rights to indemnity and contribution) with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company and its subsidiaries;

(e) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Pricing Memorandum, and has been duly qualified as
a foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where the
failure to be so qualified or be in good standing would not individually or in
the aggregate have a material adverse effect on the financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”); and each
“significant subsidiary” of the Company (each, a “Significant Subsidiary”), as
defined in Rule 1-02(w) of Regulation S-X under the Securities Act of 1933, as
amended (the “Act”), has been duly incorporated and is validly existing as a
corporation in good standing under the laws of its jurisdiction of incorporation
or organization, to the extent that the concept of “good standing” is applicable
under the laws of such jurisdiction, except where the failure to be so qualified
or to be in good standing would not, individually or in the aggregate, have a
Material Adverse Effect;

(f) The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package and the Offering Memorandum, and all of the issued shares of
capital stock of the Company have been duly authorized and validly issued and
are non-assessable; the Underlying Shares issuable upon conversion of the
Securities (assuming physical settlement of all conversions after taking into
account the maximum make-whole adjustment under the Indenture) have been duly
authorized and reserved for issuance upon conversion of the Securities and, when
issued and delivered in accordance with the provisions of the Securities and the
Indenture referred to below, will be validly issued, fully paid and
non-assessable and will conform in all material respects to the description of
the Stock contained in the Pricing Disclosure Package and the Offering
Memorandum; and all of the issued shares of capital stock of each Significant
Subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and (except for directors’ qualifying shares) are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims except for such liens, encumbrances, equities
or claims that would not reasonably be expected to have a Material Adverse
Effect;

(g) The Securities have been duly authorized by the Company and, when executed,
authenticated, issued and delivered in accordance with the indenture relating to
the Securities to be dated as of June 11, 2018 (the “Indenture”) between the
Company and U.S. Bank National Association, as Trustee (the “Trustee”), under
which they are to be issued, and delivered and paid for pursuant to this
Agreement, will constitute valid and legally binding obligations of the Company
entitled to the benefits provided by the Indenture, except as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law);

 

4



--------------------------------------------------------------------------------

(h) The Indenture has been duly authorized by the Company and, when executed and
delivered by the Company and the Trustee, such Indenture will constitute a valid
and legally binding instrument, enforceable against the Company in accordance
with its terms and entitled to the benefits provided by the Indenture; and the
Securities and the Indenture will conform in all material respects to the
descriptions thereof in the Pricing Disclosure Package and the Offering
Memorandum, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law);

(i) Prior to the date hereof, the Company, has not and to its knowledge none of
its affiliates acting on its behalf, has taken any action which is designed to
or which has constituted or which would reasonably have been expected to cause
or result in stabilization or manipulation of the price of any security of the
Company in connection with the offering of the Securities;

(j) The issue and sale of the Securities and the compliance by the Company with
all of the provisions of the Securities, the Indenture, this Agreement and the
consummation of the transactions herein and therein contemplated will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, (A) any indenture, mortgage, deed
of trust, loan agreement, lease or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (B) the Certificate of
Incorporation, Bylaws or similar organizational documents of the Company or any
of its subsidiaries, or (C) any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Company or any
of its subsidiaries or any of their properties, except in the case of (A) and
(C) for such violations that would not individually or in the aggregate have a
Material Adverse Effect; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the Securities or the consummation
by the Company of the transactions contemplated by this Agreement, or the
Indenture, except such consents, approvals, authorizations, orders,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Securities
by the Purchasers and listing of the Underlying Shares;

(k) Neither the Company nor any of its subsidiaries is (A) in violation of its
Certificate of Incorporation, Bylaws or similar organizational documents or
(B) in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, except in the case
of (B) for such defaults as would not, individually or in the aggregate have a
Material Adverse Effect;

 

5



--------------------------------------------------------------------------------

(l) The statements set forth in the Pricing Memorandum and the Offering
Memorandum under the caption “Description of Notes” and “Description of Capital
Stock”, insofar as they purport to constitute a summary of the terms of the
Securities and the Stock, and under the captions, “Certain U.S. Federal Income
Tax Considerations”, and “Plan of Distribution”, insofar as they purport to
describe the provisions of the laws and documents referred to therein, fairly
and accurately summarize the matters set forth therein in all material respects;

(m) Other than as set forth in the Pricing Memorandum, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or, to the Company’s knowledge, of which any property or assets of
the Company or any of its subsidiaries is the subject which, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect; and, to the Company’s knowledge,
no such proceedings are threatened or contemplated by governmental authorities
or threatened by others;

(n) When the Securities are issued and delivered pursuant to this Agreement, the
Securities will not be of the same class (within the meaning of Rule 144A under
the Act (“Rule 144A”)) as securities which are listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in a U.S.
automated inter-dealer quotation system, and will be eligible for resale under
Rule 144A;

(o) The Company is subject to Section 13 or 15(d) of the Exchange Act;

(p) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Pricing Disclosure Package and the transactions contemplated by the Call Spread
Confirmations, will not be, an “investment company”, as such term is defined in
the United States Investment Company Act of 1940, as amended (the “Investment
Company Act”);

(q) This Agreement has been duly authorized, executed and delivered by the
Company;

(r) Neither the Company nor any person acting on its behalf (other than the
Purchasers, as to which no representation is made) has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Act (other than by means of a Permitted
General Solicitation, as defined below);

(s) Within the preceding six months, neither the Company nor any other person
acting on behalf of the Company has offered or sold to any person any
Securities, or any securities of the same or a similar class as the Securities,
other than Securities offered or sold to the Purchasers hereunder. The Company
will take reasonable precautions designed to insure that any offer or sale,
direct or indirect, in the United States or to any U.S. person (as defined in
Rule 902 under the Act) of any Securities or any substantially similar security
issued by the Company, within six months subsequent to the date on which the
distribution of the Securities has been completed (as notified to the Company by
the Representatives), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer and sale of the
Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the Act;

(t) PricewaterhouseCoopers LLP, who have certified certain financial statements
of the Company and its subsidiaries, are independent public accountants as
required by the Act and the rules and regulations of the Commission thereunder;

 

6



--------------------------------------------------------------------------------

(u) The Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) that is
designed to comply with the requirements of the Exchange Act and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles as applied in the United States (“U.S. GAAP”). The
Company’s internal control over financial reporting is effective and the Company
is not aware of any material weaknesses in its internal control over financial
reporting;

(v) Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Memorandum, there has been no change in
the Company’s internal control over financial reporting that has materially and
adversely affected, or is reasonably likely to materially and adversely affect,
the Company’s internal control over financial reporting;

(w) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that are designed to comply
with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that material information relating to
the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective;

(x) The financial statements of the Company, together with the related schedules
and notes, included in each of the Pricing Disclosure Package and the Offering
Memorandum present fairly the financial position of the Company as of the dates
indicated and the results of its operations and cash flows for the periods
specified. Such financial statements have been prepared in conformity with U.S.
GAAP applied on a consistent basis throughout the periods involved;

(y) The Company and its subsidiaries own or possess sufficient rights to use all
patents, patent rights, licenses, inventions, copyrights, know how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names and other intellectual property (collectively, “Intellectual
Property”) used in, held for use in or necessary for the conduct of the business
now operated by them, except where the failure to own or possess any of the
foregoing would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has received any written notice
or claim alleging any infringement, misappropriation, violation of or conflict
with any such rights of others, except in each case as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by any party challenging
the validity, scope, enforceability or ownership of any Intellectual Property
owned by the Company or its subsidiaries, and all Intellectual Property owned by
the Company or its subsidiaries is owned solely by the Company or its
subsidiaries, is valid and enforceable, and is owned free and clear of all
liens, encumbrances, defects or other restrictions. The Company and its
subsidiaries have taken reasonable steps in accordance with normal industry
practice to maintain the confidentiality of all material trade secrets and
confidential information owned, used or held for use by the Company or any of
its subsidiaries;

 

7



--------------------------------------------------------------------------------

(z) The Company and its subsidiaries have complied in all material respects with
their respective privacy policies and other legal obligations regarding the
collection, use, transfer, storage, protection, disposal and disclosure by the
Company and its subsidiaries of personal and user information gathered or
accessed in the course of their respective operations, and with respect to all
such information, the Company and its subsidiaries have taken the steps
reasonably necessary to protect such information against loss and against
unauthorized access, use, modification, disclosure or other misuse, and other
than as set forth in the Pricing Memorandum, to the knowledge of the Company,
there has been no unauthorized access to or other misuse of such information
that would individually or in the aggregate reasonably be expected to have a
Material Adverse Effect;

(aa) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each, a “Plan”) has been maintained in compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to, ERISA and the Code, except for such
noncompliance, as would not, individually or in the aggregate have a Material
Adverse Effect;

(bb) The Company and its subsidiaries possess all licenses, permits,
certificates and other authorizations from, and have made all declarations and
filings with, all governmental authorities, required or necessary to own or
lease, as the case may be, and to operate their respective properties and to
carry on their respective businesses as now or proposed to be conducted as set
forth in the Pricing Memorandum (“Permits”), except where the failure to obtain
such Permits would not individually or in the aggregate have a Material Adverse
Effect; the Company and its subsidiaries have fulfilled and performed all of
their respective obligations with respect to such Permits and no event has
occurred which allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any other impairment of the rights of the
holder of any such Permit except, in each case, as would not individually or in
the aggregate have a Material Adverse Effect;

(cc) Except as described in or incorporated by reference into the Pricing
Memorandum, there are no contracts, agreements or understandings between the
Company or any subsidiary and any person granting such person the right to
require the Company or any subsidiary to file a registration statement under the
Act with respect to any securities of the Company or any subsidiary;

(dd) The Company and each of its subsidiaries have filed all U.S. federal,
state, local and foreign tax returns required to be filed through the date of
this Agreement or have requested extensions thereof (except where the failure to
file would not, individually or in the aggregate, have a Material Adverse
Effect) and have paid all taxes required to be paid thereon (except for cases in
which the failure to file or pay would not, individually or in the aggregate,
have a Material Adverse Effect, or, except as currently being contested in good
faith and for which reserves required by U.S. GAAP have been created in the
financial statements of the Company), and no unpaid tax deficiency has been
determined adversely to the Company or any of its subsidiaries which has had a
Material Adverse Effect; neither the Company nor any of its subsidiaries have
notice or knowledge of any unpaid tax deficiency which is reasonably expected to
be determined adversely to the Company or its subsidiaries and would reasonably
be expected to have a Material Adverse Effect;

 

8



--------------------------------------------------------------------------------

(ee) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances, wastes or materials, pollutants or contaminants (“Environmental
Laws”), (ii) have received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not individually or in the aggregate have a Material Adverse Effect;

(ff) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would individually or in the
aggregate have a Material Adverse Effect;

(gg) The Company and its subsidiaries taken as a whole are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which they are engaged;

(hh) Neither the Company nor any of its subsidiaries, nor any director or
executive officer thereof, nor, to the Company’s knowledge, any affiliate of the
Company or any of its subsidiaries or any employee, agent or representative of
the Company or of any of its subsidiaries or affiliates, has taken any action in
furtherance of an offer, payment, promise to pay, or authorization or approval
of the payment or giving of money, property, gifts or anything else of value,
directly or indirectly, to any “government official” (including any officer or
employee of a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) to corruptly influence official action or secure
an improper advantage for the Company; and the Company and its subsidiaries have
conducted their businesses in compliance in all material respects with
applicable anti-corruption laws, including the Foreign Corrupt Practices Act of
1977, as amended, and have instituted and maintain policies and procedures
designed to promote and achieve compliance with such laws in all material
respects;

(ii) The operations of the Company and its subsidiaries are conducted in
material compliance with all applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable anti-money laundering statutes of jurisdictions where the Company and
its subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened;

 

9



--------------------------------------------------------------------------------

(jj) (A) Neither the Company nor any of its subsidiaries, nor any director or
executive officer thereof, nor, to the Company’s knowledge, any employee, agent,
affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is:

(1) the subject of any sanctions administered or enforced by the Office of
Foreign Assets Control (“OFAC”) (collectively, “Sanctions”), nor

(2) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Cuba, Crimea, Iran, North Korea and
Syria);

(B) The Company will not, directly or indirectly, knowingly use the proceeds of
the offering, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person:

(1) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(2) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise); and

(C) For the past 5 years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in and will not knowingly engage in
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions; and

(kk) There are no debt securities or preferred stock of, or guaranteed by, the
Company that are rated by a “nationally recognized statistical rating
organization,” as such term is defined in Section 3(a)(62) of the Exchange Act.

2. Subject to the terms and conditions herein set forth, (a) the Company agrees
to issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
(i) 98.98% of the principal amount of the Securities (the “Purchase Price”),
plus accrued interest, if any, from June 11, 2018 to the First Time of Delivery
(as defined in Section 4 hereof), the principal amount of Securities set forth
opposite the name of such Purchaser in Schedule I hereto, and (b) in the event
and to the extent that the Purchasers shall exercise the election to purchase
Optional Securities as provided below, the Company agrees to issue and sell to
each of the Purchasers, and each of the Purchasers agrees, severally and not
jointly, to purchase from the Company, at the Purchase Price set forth in clause
(a) of this Section 2, that portion of the aggregate principal amount of the
Optional Securities as to which such election shall have been exercised (to be
adjusted by you so as to eliminate fractions of $1,000), determined by
multiplying such aggregate principal amount of Optional Securities by a
fraction, the numerator of which is the maximum aggregate principal amount of
Optional Securities that such Purchaser is entitled to purchase as set forth
opposite the name of such Purchaser in Schedule I hereto and the denominator of
which is the maximum aggregate principal amount of Optional Securities that all
of the Purchasers are entitled to purchase hereunder.

 

10



--------------------------------------------------------------------------------

The Company hereby grants to the Purchasers the right to purchase at their
option up to $150,000,000 aggregate principal amount of Optional Securities,
solely to cover over-allotments, at the purchase price set forth in clause
(a) of the first paragraph of this Section 2 plus accrued interest, if any, from
June 11, 2018 to such Subsequent Time of Delivery (as defined in Section 4
hereof). Any such election to purchase Optional Securities may be exercised by
written notice from the Representatives on behalf of the Purchasers to the
Company, given within a period of 30 calendar days from the date of this
Agreement, setting forth the aggregate principal amount of each series of
Optional Securities to be purchased and the date on which such Optional
Securities are to be delivered, as determined by the Representatives but in no
event earlier than the First Time of Delivery or, unless you and the Company
otherwise agree in writing, earlier than three or later than ten New York
Business Days (as defined below) after the date of such notice.

3. Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Memorandum and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Company that:

(a) it will sell the Securities only to persons who it reasonably believes are
“qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A under
the Act in transactions meeting the requirements of Rule 144A;

(b) It is a QIB within the meaning of Rule 144A under the Act or an
Institutional Accredited Investor, within the meaning of Rule 501(a) under the
Act; and

(c) Neither it nor any of its affiliates or any other person acting on its or
their behalf will solicit offers for, or offer or sell, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(1)(2) of the Securities Act.

4. (a) The Securities to be purchased by each Purchaser hereunder will be
represented by definitive global Securities in book-entry form which will be
deposited by or on behalf of the Company with The Depository Trust Company
(“DTC”) or its designated custodian. The Company will deliver the Securities to
the Representatives, for the account of each Purchaser, against payment by or on
behalf of such Purchaser of the purchase price therefor by wire transfer of
Federal (same day) funds, by causing DTC to credit the Securities to the account
of Goldman Sachs & Co. LLC at DTC. The Company will cause the certificates
representing the Securities to be made available to the Representatives for
checking at least twenty-four hours prior to each Time of Delivery (as defined
below) at the office of Davis Polk & Wardwell LLP, 1600 El Camino Real, Menlo
Park, California 94025 (the “Closing Location”). The time and date of such
delivery and payment shall be 9:30 a.m., New York City time, on June 11, 2018 or
such other time and date as the Representatives and the Company may agree upon
in writing, and with respect to the Optional Securities, 9:30 a.m. New York City
time, on the date specified by you in the written notice given by the
Representatives of the Purchasers’ election to purchase such Optional
Securities, or such other time and date as the Representatives and the Company
may agree upon in writing; provided, however, that such delivery date must be at
least three New York Business Days (as defined below) after such written notice
is given and may not be earlier than the First Time of Delivery (as defined
below) nor later than ten New York Business Days (as defined below) after the
date of such notice; provided further, that solely with respect to an Optional
Securities written notice that is delivered prior to the First Time of Delivery,
the related Time of Delivery (as defined below) must be at least one New York
Business Day after the written notice is given. Such time and date for delivery
of the Firm Securities are herein called the “First Time of Delivery”, any such
time and date for delivery of the Optional Securities, if not the First Time of
Delivery, are herein called a “Subsequent Time of Delivery”, and each such time
and date for delivery are herein called a “Time of Delivery”.

 

11



--------------------------------------------------------------------------------

(b) The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross-receipt for
the Securities and any additional documents requested by the Purchasers pursuant
to Section 8(k) hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at the office of DTC (or its
designated custodian), all at such Time of Delivery. A meeting will be held at
the Closing Location at 5:00 p.m., New York City time, on the New York Business
Day next preceding such Time of Delivery, at which meeting the final drafts of
the documents to be delivered pursuant to the preceding sentence will be
available for review by the parties hereto. For the purposes of this Section 4,
“New York Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a day on which banking institutions in New York are
generally authorized or obligated by law or executive order to close.

5. The Company agrees with each of the Purchasers:

(a) To prepare the Offering Memorandum in a form approved by you; to make no
amendment or any supplement to the Offering Memorandum which shall be
disapproved by you promptly after reasonable notice thereof; and to furnish you
with copies thereof;

(b) Promptly from time to time to take such action as you may reasonably request
to qualify the Securities and the Underlying Securities for offering and sale
under the securities laws of such jurisdictions as you may reasonably request
and to comply with such laws so as to permit the continuance of sales and
dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Securities, provided that in connection
therewith the Company shall not be required to qualify as a foreign corporation
or to file a general consent to service of process in any jurisdiction or
subject itself to taxation in such jurisdiction in which it was not otherwise
subject to taxation as a foreign corporation;

(c) To furnish the Purchasers with written and electronic copies of the Offering
Memorandum and any amendment or supplement thereto in such quantities as you may
from time to time reasonably request, and if, at any time prior to the
expiration of nine months after the date of the Offering Memorandum, any event
shall have occurred as a result of which the Offering Memorandum as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Memorandum is delivered, not misleading, or, if for any other reason it shall be
necessary during such same period to amend or supplement the Offering
Memorandum, to notify you and upon your request to prepare and furnish without
charge to each Purchaser and to any dealer in securities (whose name and address
the Purchasers shall furnish to the Company) as many written and electronic
copies as you may from time to time reasonably request of an amended Offering
Memorandum or a supplement to the Offering Memorandum which will correct such
statement or omission or effect such compliance;

(d) During the period beginning from the date hereof and continuing until the
date that is 60 days after the date of the Offering Memorandum, not to
(i) offer, issue, sell, contract to sell, pledge, grant any option to purchase,
make any short sale or otherwise transfer or dispose of, directly or indirectly,
or file with the Commission a registration statement under the Act relating to
any securities of the Company that are substantially similar to the Securities
or the Stock, including but not limited to any options

 

12



--------------------------------------------------------------------------------

or warrants to purchase shares of Stock or any securities that are convertible
into or exchangeable for, or that represent the right to receive, Stock or any
such substantially similar securities, or publicly disclose the intention to
make any offer, sale, pledge, disposition or filing or (ii) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Stock or any such other securities, whether any
such transaction described in clause (i) or (ii) above is to be settled by
delivery of Stock or such other securities, in cash or otherwise, without the
prior written consent of the Representatives; provided, however, that the
foregoing restrictions shall not apply to (a) the issuance of Securities to be
sold hereunder, the issuance of Underlying Shares upon the conversion of the
Securities, and the entry into, or the issuance by the Company of any Stock upon
settlement or termination of, the warrant transactions evidenced by the Base
Warrant Confirmations and any Additional Warrant Confirmations, (b) the issuance
by the Company of shares of Common Stock upon the exercise of an option or
warrant, the settlement of restricted stock units or the conversion or exchange
of convertible or exchangeable securities outstanding as of the date of this
Agreement and described in the Pricing Memorandum, (c) the issuance by the
Company of shares of Common Stock or securities convertible into, exchangeable
for or that represent the right to receive shares of Common Stock, in each case
pursuant to the Company’s stock plans that are described in the Pricing
Memorandum, (d) the issuance by the Company of shares of Common Stock or
securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock in connection with (i) the acquisition by the
Company or any of its subsidiaries of the securities, business, technology,
property or other assets of another person or entity or pursuant to an employee
benefit plan assumed by the Company in connection with such acquisition, and the
issuance of any such securities pursuant to any such agreement, or (ii) the
Company’s joint ventures, commercial relationships and other strategic
transactions or (e) the filing of any registration statement on Form S-8
relating to securities granted or to be granted pursuant to the Company’s stock
plans that are described in the Pricing Memorandum or any assumed employee
benefit plan contemplated by clause (d); provided that the aggregate number of
shares of Common Stock that the Company may sell or issue or agree to sell or
issue pursuant to clause (d) shall not exceed 10% of the total number of shares
of Common Stock outstanding immediately following the completion of the
transactions contemplated by this Agreement; and provided, further, that in the
case of clause (d), (i) that each recipient of any such securities issued
pursuant thereto shall agree to transfer restrictions substantially to the
effect set forth in Annex B hereto and (ii) the Company shall enter stop
transfer instructions with the Company’s transfer agent and registrar on such
securities, which the Company agrees it will not waive or amend without your
prior written consent;

(e) Not to be or become, at any time prior to the expiration of two years after
the First Time of Delivery, an open-end investment company, unit investment
trust, closed-end investment company or face-amount certificate company that is
or is required to be registered under Section 8 of the Investment Company Act;

(f) At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of Securities designated by such holders, information (the
“Additional Issuer Information”) satisfying the requirements of subsection
(d)(4)(i) of Rule 144A under the Act;

 

13



--------------------------------------------------------------------------------

(g) To furnish to the holders of the Securities as soon as practicable after the
end of each fiscal year an annual report (including a balance sheet and
statements of income, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries certified by independent public accountants) and, as
soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the date of the
Offering Memorandum), to make available to its stockholders consolidated summary
financial information of the Company and its subsidiaries for such quarter in
reasonable detail; provided that the Company may satisfy the requirements of
this subsection (g) by electronically filing such reports or information through
EDGAR as long as the Company files all reports required under Section 13 or
15(d) of the Exchange Act;

(h) The Company will not, and will not permit any of its controlled “affiliates”
(as defined in Rule 144 under the Act) to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them (other than pursuant to a registration statement that has been
declared effective under the Act) for a period of one (1) year after the last
date of issuance of such Securities;

(i) To use the net proceeds received by the Company from the sale of the
Securities pursuant to this Agreement in the manner specified in the Pricing
Memorandum under the caption “Use of Proceeds”;

(j) To reserve and keep available at all times, free of preemptive rights,
shares of Stock for the purpose of enabling the Company to satisfy any
obligations to issue shares of its Stock upon conversion of the Securities; and

(k) To use its reasonable best efforts to list for trading, subject to notice of
issuance, the Underlying Securities on the New York Stock Exchange.

6. (a) (i) The Company represents and agrees that, without the prior consent of
the Representatives, it and its affiliates and any other person acting on its or
their behalf (other than the Purchasers, as to which no statement is given) (x)
have not made and will not make any offer relating to the Securities that, if
the offering of the Securities contemplated by this Agreement were conducted as
a public offering pursuant to a registration statement filed under the Act with
the Commission, would constitute an “issuer free writing prospectus”, as defined
in Rule 433 under the Act (any such offer is hereinafter referred to as a
“Company Supplemental Disclosure Document”) and (y) have not solicited and will
not solicit offers for, and have not offered or sold and will not offer or sell,
the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D other than any
such solicitation listed on Schedule II(d) (each such solicitation, a “Permitted
General Solicitation”; each written general solicitation document listed on
Schedule II(d), a “Permitted General Solicitation Material”);

(ii) each Purchaser, severally and not jointly, represents and agrees that,
without the prior consent of the Company and the Representatives, other than one
or more term sheets relating to the Securities containing customary information
and conveyed to purchasers of securities or any Permitted General Solicitation
Material, it has not made and will not make any offer relating to the Securities
that, if the offering of the Securities contemplated by this Agreement were
conducted as a public offering pursuant to a registration statement filed under
the Act with the Commission, would constitute a “free writing prospectus”, as
defined in Rule 405 under the Act (any such offer (other than any such term
sheets and any Permitted General Solicitation Material), is hereinafter referred
to as a “Purchaser Supplemental Disclosure Document”); and

 

14



--------------------------------------------------------------------------------

(iii) any Company Supplemental Disclosure Document, Purchaser Supplemental
Disclosure Document or Permitted General Solicitation Material, the use of which
has been consented to by the Company and the Representatives, is listed as
applicable on Schedule II(b), Schedule II(c) or Schedule II(d) hereto,
respectively.

7. The Company covenants and agrees with the several Purchasers that the Company
will pay or cause to be paid the following: (i) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the issue
of the Securities and the Underlying Securities and all other expenses in
connection with the preparation, printing, reproduction and filing of the
Preliminary Offering Memorandum and the Offering Memorandum and any amendments
and supplements thereto and the mailing and delivering of copies thereof to the
Purchasers and dealers; (ii) the cost of printing or producing any Agreement
among Purchasers, this Agreement, the Indenture, the Securities, closing
documents (including any compilations thereof), Permitted General Solicitation
Materials and any other documents in connection with the offering, purchase,
sale and delivery of the Securities; (iii) all expenses in connection with the
qualification of the Securities and the Underlying Securities for offering and
sale under state securities laws as provided in Section 5(b) hereof, including
the reasonably documented fees and disbursements of one counsel in each
jurisdiction for the Purchasers in connection with such qualification and in
connection with the Blue Sky and legal investment surveys (such fees not to
exceed $10,000); (iv) any fees charged by securities rating services for rating
the Securities; (v) the cost of preparing the Securities; (vi) the fees and
expenses of the Trustee and any agent of the Trustee and the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities; (vii) any cost incurred in connection with the listing of the
Underlying Securities; (viii) any other costs and expenses related to the
transfer and delivery of the Securities to the Purchasers, including any
transfer taxes or other taxes payable thereon; and (ix) all other costs and
expenses incident to the performance of its obligations hereunder which are not
otherwise specifically provided for in this Section. It is understood, however,
that, except as provided in this Section, and Sections 9 and 12 hereof, the
Purchasers will pay all of their own costs and expenses, including the fees of
their counsel, transfer taxes on resale of any of the Securities by them, and
any advertising expenses connected with any offers they may make.

8. The obligations of the Purchasers hereunder shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of each Time of Delivery, true
and correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

(a) Davis Polk & Wardwell LLP, counsel for the Purchasers, shall have furnished
to you such written opinion or opinions, dated such Time of Delivery, with
respect to such matters as you may reasonably request, in form and substance
satisfactory to the Representatives, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters;

(b) Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel for the
Company, shall have furnished to you such written opinion or opinions, dated
such Time of Delivery, in form and substance reasonably satisfactory to the
Representatives;

(c) On the date of this Agreement and also at each Time of Delivery,
PricewaterhouseCoopers LLP shall have furnished to you a letter or letters,
dated the respective dates of delivery thereof (the executed copy of the letter
delivered on the date of this Agreement is attached as Annex A hereto) and the
bring-down letter to be delivered at each Time of Delivery shall be in form and
substance reasonably satisfactory to the Representatives;

 

15



--------------------------------------------------------------------------------

(d) (i) The Company and its subsidiaries, taken as a whole, shall not have
sustained since the date of the latest audited financial statements included in
the Pricing Memorandum any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Memorandum, and (ii) since the
respective dates as of which information is given in the Pricing Memorandum
there shall not have been any change in the capital stock (other than as a
result of the exercise of stock options, the vesting of restricted stock units
or the granting of stock options or restricted stock units in the ordinary
course of business pursuant to the Company’s stock plans that are described in
the Pricing Memorandum or the repurchase of any shares of Stock which were
issued pursuant to the early exercise of stock options by option holders or
pursuant to agreements in connection with which the Company acquired businesses
or assets from third parties and are subject to repurchase by the Company) or
long-term debt of the Company or any of its subsidiaries or any change, or any
development involving a prospective change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, taken as a whole, otherwise than as set forth
or contemplated in the Pricing Memorandum, the effect of which, in any such case
described in clause (i) or (ii), is in your judgment so material and adverse as
to make it impracticable or inadvisable to proceed with the offering or the
delivery of the Securities being delivered at such Time of Delivery on the terms
and in the manner contemplated in this Agreement and in each of the Pricing
Disclosure Package and the Offering Memorandum;

(e) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange; (ii) a suspension or material
limitation in trading in the Company’s securities on the New York Stock
Exchange; (iii) a general moratorium on commercial banking activities declared
by either Federal, New York State or California State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States; (iv) the outbreak or escalation of hostilities involving
the United States or the declaration by the United States of a national
emergency or war or (v) the occurrence of any other calamity or crisis or any
change in financial, political or economic conditions in the United States or
elsewhere, if the effect of any such event specified in clause (iv) or (v) in
your judgment makes it impracticable or inadvisable to proceed with the offering
or the delivery of the Securities being delivered at such Time of Delivery on
the terms and in the manner contemplated in the Pricing Disclosure Package and
the Offering Memorandum;

(f) The Underlying Securities shall have been duly listed, subject to notice of
issuance, on the New York Stock Exchange;

(g) The Company shall have obtained and delivered to the Purchasers executed
copies of a lock-up agreement in the form attached hereto as Annex B from each
of the parties listed on Schedule I thereto;

(h) The chief financial officer of the Company shall have furnished to you a
certificate, dated as of such Time of Delivery, in form and substance reasonably
satisfactory to you;

 

16



--------------------------------------------------------------------------------

(i) The Purchasers shall have received an executed original copy of the
Indenture;

(j) The Securities shall be eligible for clearance and settlement through the
facilities of DTC; and

(k) The Company shall have furnished or caused to be furnished to you at such
Time of Delivery certificates of officers of the Company reasonably satisfactory
to you as to the accuracy of the representations and warranties of the Company
herein at and as of such Time of Delivery, as to the performance by the Company
of all of its obligations hereunder to be performed at or prior to such Time of
Delivery, as to the matters set forth in subsection (d) of this Section and as
to such other matters as you may reasonably request. The officer(s) signing and
furnishing such certificate(s) may rely on his or her knowledge as to
proceedings threatened.

9. (a) The Company will indemnify and hold harmless each Purchaser against any
losses, claims, damages or liabilities, joint or several, to which such
Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, or any
amendment or supplement thereto, any Company Supplemental Disclosure Document,
any Permitted General Solicitation Material or arise out of or are based upon
the omission or alleged omission to state therein a material fact necessary to
make the statements therein not misleading, and will reimburse each Purchaser
for any legal or other expenses reasonably incurred by such Purchaser in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in any Preliminary Offering Memorandum, the
Pricing Memorandum, the Pricing Disclosure Package, the Offering Memorandum or
any amendment or supplement thereto, any Company Supplemental Disclosure
Document or any Permitted General Solicitation Material, in reliance upon and in
conformity with written information furnished to the Company by any Purchaser
through the Representatives expressly for use therein.

(b) Each Purchaser, severally and not jointly, will indemnify and hold harmless
the Company against any losses, claims, damages or liabilities to which the
Company may become subject, under the Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Offering Memorandum, the Pricing Memorandum,
the Pricing Disclosure Package, the Offering Memorandum, or any amendment or
supplement thereto, or any Company Supplemental Disclosure Document, any
Permitted General Solicitation Material or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Pricing Disclosure Package, the Offering Memorandum or any such
amendment or supplement, any Company Supplemental Disclosure Document or any
Permitted General Solicitation Material, in reliance upon and in conformity with
written information furnished to the Company by such Purchaser through the
Representatives expressly for use therein; and each Purchaser will reimburse the
Company for any legal or other expenses reasonably incurred by the Company in
connection with investigating or defending any such action or claim as such
expenses are incurred.

 

17



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection unless and to the extent it has been materially prejudiced
through the forfeiture by the indemnifying party of substantial rights and
defenses. In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party.

(d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
discounts and commissions received by the Purchasers, in each case as set forth
in the Offering Memorandum. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue

 

18



--------------------------------------------------------------------------------

statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
the Purchasers on the other and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The Company and the Purchasers agree that it would not be just and equitable if
contribution pursuant to this subsection (d) were determined by pro rata
allocation (even if the Purchasers were treated as one entity for such purpose)
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this subsection (d). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this subsection (d),
no Purchaser shall be required to contribute any amount in excess of the amount
by which the total price at which the Securities purchased by it pursuant to
this Agreement and distributed to investors were offered to investors exceeds
the amount of any damages which such Purchaser has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. The Purchasers’ obligations in this subsection (d) to contribute are
several in proportion to their respective purchase obligations and not joint.

(e) The obligations of the Company under this Section 9 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each officer and director of each Purchaser and
each person, if any, who controls any Purchaser within the meaning of the Act
and each broker-dealer affiliate of each Purchaser; and the obligations of the
Purchasers under this Section 9 shall be in addition to any liability which the
respective Purchasers may otherwise have and shall extend, upon the same terms
and conditions, to each officer and director of the Company and to each person,
if any, who controls the Company within the meaning of the Act.

10. (a) If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, the Representatives may in
their discretion arrange for you or another party or other parties to purchase
such Securities on the terms contained herein at the applicable Time of
Delivery. If within thirty-six hours after such default by any Purchaser the
Representatives do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of thirty-six hours within which
to procure another party or other parties reasonably satisfactory to the
Representatives to purchase such Securities on such terms. In the event that,
within the respective prescribed periods, the Representatives notify the Company
that you have so arranged for the purchase of such Securities, or the Company
notifies the Representatives that it has so arranged for the purchase of such
Securities, the Representatives or the Company shall have the right to postpone
such Time of Delivery for a period of not more than seven days, in order to
effect whatever changes may thereby be made necessary in the Offering
Memorandum, or in any other documents or arrangements, and the Company agrees to
prepare promptly any amendments or supplements to the Offering Memorandum which
in the opinion of the Representatives may thereby be made necessary. The term
“Purchaser” as used in this Agreement shall include any person substituted under
this Section with like effect as if such person had originally been a party to
this Agreement with respect to such Securities.

 

19



--------------------------------------------------------------------------------

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by the Representatives and
the Company as provided in subsection (a) above, the aggregate principal amount
of such Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities to be purchased at such Time of
Delivery, then the Company shall have the right to require each non-defaulting
Purchaser to purchase the principal amount of Securities which such Purchaser
agreed to purchase hereunder at such Time of Delivery and, in addition, to
require each non-defaulting Purchaser to purchase its pro rata share (based on
the principal amount of Securities which such Purchaser agreed to purchase
hereunder) of the Securities of such defaulting Purchaser or Purchasers for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by the Representatives and
the Company as provided in subsection (a) above, the aggregate principal amount
of Securities which remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Securities to be purchased at such Time of Delivery,
or if the Company shall not exercise the right described in subsection (b) above
to require non-defaulting Purchasers to purchase Securities of a defaulting
Purchaser or Purchasers, then this Agreement (or, with respect to a Subsequent
Time of Delivery, the obligation of the Purchasers to purchase and of the
Company to sell the Optional Securities) shall thereupon terminate, without
liability on the part of any non-defaulting Purchaser or the Company, except for
the expenses to be borne by the Company and the Purchasers as provided in
Section 7 hereof and the indemnity and contribution agreements in Section 9
hereof; but nothing herein shall relieve a defaulting Purchaser from liability
for its default.

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.

12. If this Agreement shall be terminated pursuant to Section 10 hereof, the
Company shall not then be under any liability to any Purchaser except as
provided in Sections 7 and 9 hereof; but, if for any other reason (other than
those set forth in clauses (i), (iii), (iv) or (v) of Section 8(e)), the
Securities are not delivered by or on behalf of the Company as provided herein,
the Company will reimburse the Purchasers through you for all documented
out-of-pocket expenses approved in writing by the Representatives, including
fees and disbursements of counsel, reasonably incurred by the Purchasers in
making preparations for the purchase, sale and delivery of the Securities, but
the Company shall then be under no further liability to any Purchaser except as
provided in Sections 7 and 9 hereof.

13. In all dealings hereunder, the Representatives shall act on behalf of each
of the Purchasers, and the parties hereto shall be entitled to act and rely upon
any statement, request, notice or agreement on behalf of any Purchaser made or
given by the Representatives.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail or facsimile
transmission to you as the representative at Goldman Sachs & Co. LLC, 200 West
Street, New York, New York 10282-2198, Attention: Registration Department;
Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York 10036, Attention:
Convertible Debt Syndicate Desk, with a copy to the Legal Department; and J.P.
Morgan Securities LLC, 383 Madison Avenue, New York, New York 10179 (fax: (212)
622-8358), Attention: Equity Syndicate Desk; and if to the Company shall be

 

20



--------------------------------------------------------------------------------

delivered or sent by mail or facsimile transmission to the address of the
Company set forth in the Offering Memorandum, Attention: General Counsel; and if
to any stockholder that has delivered a lock-up letter described in Section 8(g)
hereof shall be delivered or sent by mail to his, her or its respective address
provided in Section III hereto or such other address as such stockholder
provides in writing to the Company; provided, however, that any notice to a
Purchaser pursuant to Section 9 hereof shall be delivered or sent by mail or
facsimile transmission to such Purchaser at its address set forth in its
Purchasers’ Questionnaire, which address will be supplied to the Company by you
upon request. Any such statements, requests, notices or agreements shall take
effect upon receipt thereof.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchasers, the Company and, to the extent provided in Sections 9 and 11
hereof, the officers and directors of the Company and each person who controls
the Company or any Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Purchaser shall be deemed a successor or assign by reason
merely of such purchase.

15. Time shall be of the essence of this Agreement.

16. The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Purchasers, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Purchaser is acting solely as a principal and not the agent or fiduciary of
the Company, (iii) no Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Purchaser
has advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Purchasers, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

17. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchasers, or any of them, with
respect to the subject matter hereof.

18. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company agrees that
any suit or proceeding arising in respect of this agreement or our engagement
will be tried exclusively in the U.S. District Court for the Southern District
of New York or, if that court does not have subject matter jurisdiction, in any
state court located in the City and County of New York and the Company agrees to
submit to the jurisdiction of, and to venue in, such courts.

 

21



--------------------------------------------------------------------------------

19. The Company and each Purchaser hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

20. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

21. Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchasers’ imposing any limitation of any kind. However,
any information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means U.S. federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

If the foregoing is in accordance with your understanding, please sign and
return to us three counterparts hereof, and upon the acceptance hereof by the
Representatives, on behalf of each of the Purchasers, this letter and such
acceptance hereof shall constitute a binding agreement among each of the
Purchasers and the Company. It is understood that your acceptance of this letter
on behalf of each of the Purchasers is pursuant to the authority set forth in a
form of Agreement among Purchasers, the form of which shall be submitted to the
Company for examination upon request, but without warranty on your part as to
the authority of the signers thereof.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

  

Very truly yours,

TWITTER, INC.

  

By: /s/ Ned Segal                                                             

      Name: Ned Segal

      Title: Chief Financial Officer

Accepted as of the date hereof:

Goldman Sachs & Co. LLC

  

By: /s/ Daniel Young                                

      Name: Daniel Young

      Title: Managing Director

   Morgan Stanley & Co. LLC   

By: /s/ David Oakes                                  

      Name: David Oakes

      Title: Managing Director

   J.P. Morgan Securities LLC   

By: /s/ Sudheer Tegulapalle                      

      Name: Sudheer Tegulapalle

      Title: Managing Director

  

On behalf of each of the Purchasers

[Signature Page to Purchase Agreement]

 

23



--------------------------------------------------------------------------------

SCHEDULE 1

 

Purchaser

   Principal
Amount of
Securities
to be Purchased  

Goldman Sachs & Co. LLC

   $ 420,000,000  

Morgan Stanley & Co. LLC

     340,000,000  

J.P. Morgan Securities LLC

     160,000,000  

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

     30,000,000  

Wells Fargo Securities, LLC

     30,000,000  

Allen and Company LLC

     20,000,000  

Total

   $ 1,000,000,000     

 

 

 

 

24



--------------------------------------------------------------------------------

SCHEDULE II

 

(a) Additional Documents Incorporated by Reference:

   None.

 

(b) Company Supplemental Disclosure Documents:

   Term Sheet setting forth the final terms of the Securities, substantially in
the form attached hereto as Schedule III.

 

(c) Purchaser Supplemental Disclosure Documents:

   None.

 

(d) Permitted General Solicitation Materials:

   None

 

25



--------------------------------------------------------------------------------

SCHEDULE III

[Term Sheet]

 

26



--------------------------------------------------------------------------------

PRICING TERM SHEET    STRICTLY CONFIDENTIAL DATED JUNE 6, 2018   

 

LOGO [g604161snap0004.jpg]

TWITTER, INC.

$1,000,000,000 0.25% CONVERTIBLE SENIOR NOTES DUE 2024

The information in this pricing term sheet supplements Twitter, Inc.’s
preliminary offering memorandum, dated June 6, 2018 (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this term sheet is qualified in its
entirety by reference to the Preliminary Offering Memorandum, including all
other documents incorporated by reference therein. References to “we,” “our” and
“us” refer to Twitter, Inc. and not to its consolidated subsidiaries. Terms used
herein but not defined herein shall have the respective meanings as set forth in
the Preliminary Offering Memorandum. All references to dollar amounts are
references to U.S. dollars.

 

Issuer:    Twitter, Inc. Ticker/Exchange for Common Stock:    “TWTR”/The New
York Stock Exchange. Securities:    0.25% Convertible Senior Notes due 2024 (the
“notes”). Principal Amount:    $1,000,000,000. Option to Purchase Additional
Notes:    $150,000,000. Denominations:    $1,000 and multiples of $1,000 in
excess thereof. Ranking:    Senior unsecured. Maturity:    June 15, 2024, unless
earlier repurchased or converted. No Redemption at Our Option:    We may not
redeem the notes at our option prior to the relevant maturity date, and no
“sinking fund” is provided for the notes. Fundamental Change:    If a
“fundamental change” (as defined in the Preliminary Offering Memorandum under
the caption “Description of Notes—Fundamental Change Permits Holders to Require
Us to Repurchase Notes”) occurs at any time prior to the relevant maturity date,
subject to certain conditions, holders will have the right, at their option, to
require us to repurchase for cash all of their notes, or any portion of the
principal amounts thereof that is equal to $1,000 or a multiple of $1,000. The
fundamental change repurchase price we are required to pay will be equal to 100%
of the principal amount of the notes to be repurchased, plus accrued and unpaid
interest to, but excluding, the fundamental change repurchase date. Interest and
Interest Payment Dates:    0.25% per year.    Interest will accrue from June 11,
2018 and will be payable semiannually in arrears on June 15 and December 15 of
each year, beginning on December 15, 2018.



--------------------------------------------------------------------------------

Regular Record Dates:    June 1 and December 1 of each year, immediately
preceding the relevant June 15 or December 15 interest payment date, as the case
may be. Issue Price:    100% of principal, plus accrued interest, if any, from
June 11, 2018 if settlement occurs after that date. Last Reported Sale Price of
Our Common Stock on June 6, 2018:    $40.10 per share. Initial Conversion Rate:
   17.5001 shares of common stock per $1,000 principal amount of notes, subject
to adjustment. Initial Conversion Price:    Approximately $57.14 per share,
subject to adjustment. Conversion Premium:    Approximately 42.5% above the last
reported sale price of our common stock on June 6, 2018. Settlement Method:   
Cash, shares of our common stock or a combination of cash and shares of our
common stock, at our election, as described in the Preliminary Offering
Memorandum. Joint Book-Running Managers:    Goldman Sachs & Co. LLC    Morgan
Stanley & Co. LLC    J.P. Morgan Securities LLC Co-Managers:    Merrill Lynch,
Pierce, Fenner & Smith                        Incorporated    Wells Fargo
Securities, LLC    Allen & Company LLC Pricing Date:    June 6, 2018. Trade
Date:    June 7, 2018. Expected Settlement Date:    June 11, 2018 (T+2). CUSIP
Number (144A):    90184L AE2 ISIN (144A):    US90184LAE20 Listing:    None.
Convertible Note Hedge and Warrant Transactions:    In connection with the
pricing of the notes, we entered into convertible note hedge transactions with
certain of the initial purchasers or their affiliates or other financial
institutions, whom we refer to as the option counterparties. The convertible
note hedge transactions are expected to reduce the potential dilution to our
common stock upon conversion of the notes and/or offset any cash payments we are
required to make in excess of the principal amount of converted notes, as the
case may be. We also entered into warrant transactions with the option
counterparties. However, the warrant transactions could separately have a
dilutive effect to the extent that the market value per share of our common
stock exceeds the applicable strike price of the warrants. If the initial
purchasers exercise their over-allotment option to purchase additional notes, we
may enter into additional convertible note hedge transactions and additional
warrant transactions. See “Description of Convertible Note Hedge and Warrant
Transactions” in the Preliminary Offering Memorandum.



--------------------------------------------------------------------------------

Net Proceeds:    We estimate that the net proceeds from this offering will be
approximately $989.0 million ($1,137.5 million if the initial purchasers
exercise their over-allotment option to purchase additional notes in full),
after deducting the initial purchasers’ discount and estimated offering
expenses. Use of Proceeds:    We entered into convertible note hedge
transactions with the option counterparties as described above. We also entered
into warrant transactions with the option counterparties. We intend to use $70.6
million of the net proceeds from this offering to pay the cost of the
convertible note hedge transactions (after such cost is partially offset by the
sale of warrants pursuant to the warrant transactions).    We expect to use the
remainder of the net proceeds for general corporate purposes, which may include
the payment of amounts due upon conversion, at maturity or upon repurchase of
the 2019 Notes.    If the initial purchasers exercise their over-allotment
option to purchase additional notes, we may sell additional warrants and use a
portion of the net proceeds from the sale of such additional notes, together
with the proceeds from the sale of the additional warrants, to enter into
additional convertible note hedge transactions relating to the notes. We expect
to use the remaining net proceeds for general corporate purposes. See “Use of
Proceeds” in the Preliminary Offering Memorandum.



--------------------------------------------------------------------------------

Description of Notes—Conversion Rights—Increase in Conversion Rate upon
Conversion upon a Make-Whole

Fundamental Change

Holders who convert their notes in connection with a make-whole fundamental
change occurring prior to the maturity date of the notes may be entitled to an
increase in the conversion rate for the notes so surrendered for conversion.

The following table sets forth the number of additional shares by which the
conversion rate for the notes will be increased per $1,000 principal amount of
notes for each stock price and effective date set forth below:

 

     Stock Price  

Effective Date

   $40.10      $45.00      $50.00      $55.00      $57.14      $60.00     
$70.00      $80.00      $100.00      $125.00      $150.00      $175.00  

June 11, 2018

     7.4375        6.0636        4.9928        4.1596        3.8591       
3.5003        2.5394        1.8901        1.1045        0.5989        0.3313  
     0.1770  

June 15, 2019

     7.4375        6.0636        4.9386        4.0682        3.7562       
3.3853        2.4027        1.7509        0.9829        0.5090        0.2703  
     0.1391  

June 15, 2020

     7.4375        6.0418        4.8464        3.9331        3.6082       
3.2238        2.2207        1.5710        0.8326        0.4026        0.2001  
     0.0967  

June 15, 2021

     7.4375        5.9409        4.6676        3.7078        3.3700       
2.9735        1.9591        1.3253        0.6422        0.2771        0.1219  
     0.0511  

June 15, 2022

     7.4375        5.7082        4.3382        3.3258        2.9757       
2.5702        1.5677        0.9800        0.4045        0.1410        0.0473  
     0.0126  

June 15, 2023

     7.4375        5.2622        3.7316        2.6436        2.2814       
1.8747        0.9520        0.4935        0.1396        0.0274        0.0025  
     0.0000  

June 15, 2024

     7.4375        4.7222        2.4999        0.6817        0.0007       
0.0000        0.0000        0.0000        0.0000        0.0000        0.0000  
     0.0000  

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •   If the stock price is between two stock prices in the table or the
effective date is between two effective dates in the table, the number of
additional shares by which the conversion rate for the notes will be increased
will be determined by a straight-line interpolation between the number of
additional shares set forth for the higher and lower stock prices and the
earlier and later effective dates, as applicable, based on a 365-day year.

 

  •   If the stock price is greater than $175.00 per share (subject to
adjustment in the same manner as the stock prices set forth in the column
headings of the table above), no additional shares will be added to the
conversion rate.

 

  •   If the stock price is less than $40.10 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of notes exceed 24.9376 shares of common stock, subject to
adjustment in the same manner as the conversion rate as set forth in the
Preliminary Offering Memorandum under the caption “Description of
Notes—Conversion Rights —Conversion Rate Adjustments.”

Our obligation to increase the conversion rate for notes converted in connection
with a make-whole fundamental change could be considered a penalty, in which
case the enforceability thereof would be subject to general principles of
reasonableness and equitable remedies.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

CAPITALIZATION

The following table sets forth our unaudited cash, cash equivalents and
short-term investments and consolidated capitalization as of March 31, 2018:

 

  •   on an actual basis; and

 

  •   on an as adjusted basis to give effect to (1) the issuance and sale of the
notes in this offering (assuming the initial purchasers’ over-allotment option
is not exercised), after deducting the initial purchasers’ discount and
estimated offering expenses payable by us, and (2) the use of $70.6 million of
the net proceeds from this offering to pay the cost of the convertible note
hedge transactions, after such cost is partially offset by the proceeds from the
warrant transactions.

 

     As of March 31, 2018        Actual      As Adjusted        (in thousands,
except par value)  

Cash, cash equivalents and short-term investments

   $ 4,528,831      $ 5,447,221     

 

 

    

 

 

 

Capital leases, long term

     71,970        71,970  

2019 notes(1)

     858,888        858,888  

2021 notes(1)

     791,176        791,176  

0.25% convertible senior notes offered hereby(2)

     —          1,000,000     

 

 

    

 

 

 

Total debt

     1,722,034        2,722,034  

Stockholders’ equity

     

Common stock—$0.000005 par value per share; 5,000,000 authorized, 752,037 shares
issued and outstanding, actual and as adjusted(3)

     4        4  

Additional paid-in capital(1)(2)

     7,831,429        7,831,429  

Accumulated other comprehensive loss

     (22,325 )       (22,325 ) 

Accumulated deficit

     (2,598,672 )       (2,598,672 )    

 

 

    

 

 

 

Total stockholders’ equity(1)

     5,210,436        5,210,436  

Total capitalization(1) (2)

   $ 6,932,470      $ 7,932,470     

 

 

    

 

 

 

 

(1) In accordance with Accounting Standards Codification (“ASC”) 470-20,
convertible debt that may be wholly or partially settled in cash is required to
be separated into a liability and an equity component, such that interest
expense reflects the issuer’s non-convertible debt interest rate. Upon issuance,
a debt discount is recognized as a decrease in debt and an increase in equity.
The debt component will accrete up to the principal amount ($935.0 million in
aggregate for the 2019 Notes and $954.0 million in aggregate for the 2021 Notes)
over the expected term of the debt. ASC 470-20 does not affect the actual amount
that we are required to repay, and the amount shown in the table above for the
notes reflects the debt discount, initial purchasers’ discount or offering
expenses that we are required to recognize in our consolidated balance sheet and
the increase in additional paid-in capital and, therefore, the increase in total
stockholders’ equity or total capitalization related to the 2019 Notes or the
2021 Notes.



--------------------------------------------------------------------------------

(2) The amount shown in the table above for the notes we are offering is the
aggregate principal amount of the notes and does not reflect the debt discount,
initial purchasers’ discount or offering expenses that we will be required to
recognize in our consolidated balance sheet; nor does it reflect the increase in
additional paid-in capital and, therefore, the increase in total stockholders’
equity and total capitalization, in each case, as would be required by ASC
470-20. Additionally, the additional paid-in capital and, therefore, total
stockholders’ equity or total capitalization do not reflect the reduction from
the net cost of the convertible note hedge transactions partially offset by the
proceeds from the warrant transactions that are expected to be accounted for as
equity instruments and not as derivatives.

(3) The number of shares of common stock issued and outstanding is based on the
number of shares outstanding as of March 31, 2018, and excludes:

 

  •   4.4 million shares of common stock issuable upon the exercise of options
outstanding at March 31, 2018;

 

  •   28.7 million shares of common stock issuable upon the vesting of
restricted stock units or performance-based restricted stock units outstanding
at March 31, 2018;

 

  •   152.8 million shares of common stock reserved for future issuance under
our equity compensation plan at December 31, 2017; and

 

  •   the shares of common stock reserved for issuance upon conversion of
Existing Notes and the notes offered hereby and upon exercise of the warrants
sold in connection with the issuance of the Existing Notes and warrants to be
sold pursuant to the warrant transactions described in the Preliminary Offering
Memorandum.



--------------------------------------------------------------------------------

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the notes or the
offering. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

The notes and any shares of common stock issuable upon conversion of the notes
have not been and will not be registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”), or any other securities laws, and may not be
offered or sold within the United States or any other jurisdiction, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act.

The notes and any shares of common stock issuable upon conversion of the notes
are not transferable except in accordance with the restrictions described under
“Notice to Investors” and “Transfer Restrictions” in the Preliminary Offering
Memorandum.

A copy of the Preliminary Offering Memorandum for the offering of the notes may
be obtained by contacting (i) Goldman Sachs & Co. LLC, Attention: Prospectus
Department, 200 West Street, New York, NY 10282, by telephone at (866) 471-2526,
or by emailing prospectus-ny@ny.email.gs.com; (ii) Morgan Stanley & Co. LLC,
Attention: Prospectus Department, 180 Varick Street, 2nd Floor, New York, NY
10014, by telephone at (866) 718-1649, or by emailing
prospectus@morganstanley.com; or (iii) J.P. Morgan Securities LLC, c/o
Broadridge Financial Solutions, 1155 Long Island Avenue, Edgewood, NY 11717 or
by telephone at (866) 803-9204.

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.



--------------------------------------------------------------------------------

ANNEX A

[Form of Pricing Comfort Letter

of PricewaterhouseCoopers LLP.]

 



--------------------------------------------------------------------------------

LOGO [g604161snap0002.jpg]

 

June 6, 2018

Twitter, Inc.

1355 Market Street, Suite 900

San Francisco, California 94103

and

Goldman Sachs & Co. LLC

Morgan Stanley & Co. LLC

J.P. Morgan Securities LLC

As representatives of the several Initial Purchasers named in Schedule I to the
Purchase Agreement

c/o Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

We have audited:

 

1. the consolidated financial statements of Twitter, Inc. (the “Company”) and
subsidiaries as of December 31, 2017 and 2016 and for each of the three years in
the period ended December 31, 2017 included in the Company’s annual report on
Form 10-K for the year ended December 31, 2017 (the “Form 10-K”),

 

2. the related financial statement schedule included in the Form 10-K and,

 

3. the effectiveness of the Company’s internal control over financial reporting
as of December 31, 2017.

The consolidated financial statements and financial statement schedule referred
to above are all incorporated by reference in the offering memorandum for
$1.0 billion 0.25% convertible senior notes due 2024 (the “Notes”). Our report
with respect thereto is also incorporated by reference in the offering
memorandum. The offering memorandum dated June 6, 2018 and the preliminary
offering memorandum dated June 6, 2018 are herein referred to as the “Offering
Memorandum”.

 

LOGO [g604161snap0003.jpg]



--------------------------------------------------------------------------------

LOGO [g604161snap0002.jpg]

 

This letter is being furnished in reliance upon your representation to us that:

 

a. You are knowledgeable with respect to the due diligence review process that
would be performed if this placement of securities were being registered
pursuant to the Securities Act of 1933 (the “Act”).

 

b. In connection with the offering of the Notes, the review process you have
performed is substantially consistent with the due diligence review process that
you would have performed if this placement of securities were being registered
pursuant to the Act.

In connection with the Offering Memorandum:

 

1. We are an independent registered public accounting firm with respect to the
Company within the meaning of the Act and the applicable rules and regulations
thereunder adopted by the Securities and Exchange Commission (“SEC”) and the
Public Company Accounting Oversight Board (United States) (“PCAOB”).

 

2. Company officials have advised us that the financial statements incorporated
by reference in the Offering Memorandum are prepared in accordance with
Regulation S-X of the SEC. In our opinion, the financial statements audited by
us and incorporated by reference in the Offering Memorandum comply as to form in
all material respects with the applicable sections of Regulation S-X.

 

3. We have not audited any financial statements of the Company as of any date or
for any period subsequent to December 31, 2017; although we have conducted an
audit for the year ended December 31, 2017, the purpose (and therefore the
scope) of such audit was to enable us to express an opinion on the consolidated
financial statements as of December 31, 2017 and for the year then ended, but
not on the financial statements for any interim period within that year.
Therefore, we are unable to and do not express any opinion on the unaudited
consolidated balance sheet as of March 31, 2018 and the unaudited consolidated
statements of operations, of comprehensive income (loss), and of cash flows for
the three-month periods ended March 31, 2018 and 2017 included in the Company’s
Form 10-Q incorporated by reference in the Offering Memorandum, or on the
financial position, results of operations, or cash flows as of any date or for
any period subsequent to December 31, 2017. Also, we have not audited the
Company’s internal control over financial reporting as of any date subsequent to
December 31, 2017. Therefore, we do not express any opinion on the Company’s
internal control over financial reporting as of any date subsequent to
December 31, 2017.

 

4. For purposes of this letter, we have read the minutes of the 2018 meetings of
the stockholders, the Board of Directors, the Audit Committee, the Compensation
Committee, the Mergers and Acquisitions Committee, and the Corporate Governance
and Nominating Committee of the Company as set forth in the minute books at
June 4, 2018, officials of the Company having advised us that the minutes of all
such meetings through that date were set forth therein except for the minutes or
draft agendas of the May 31, 2018 Board of Directors meeting, the May 30, 2018
Compensation Committee meeting, the May 30, 2018 Corporate Governance and
Nominating Committee meeting, and the March 27, 2018 and April 10, 2018 and
April 13, 2018 Mergers and Acquisitions Committee meetings which were not
approved in final form, for which drafts were provided to us; officials of the
Company have represented that such drafts include all substantive actions taken
at such meetings, and have carried out other procedures to June 4, 2018 (our
work did not extend to the period from June 5, 2018 to June 6, 2018, inclusive),
as follows:

 

  a. With respect to the three-month periods ended March 31, 2018 and 2017, we
have performed the procedures (completed on May 3, 2018) specified by the PCAOB
for a review of interim financial information as described in AS 4105, Reviews
of Interim Financial Information, on the unaudited consolidated balance sheet as
of March 31, 2018 and the unaudited consolidated statements of operations, of
cash flows and of comprehensive income (loss) for the three-month periods ended
March 31, 2018 and 2017 incorporated by reference in the Offering Memorandum.

 

June 6, 2018    Twitter, Inc.    Page 2



--------------------------------------------------------------------------------

LOGO [g604161snap0002.jpg]

 

  b. With respect to the period from April 1, 2018 to April 30, 2018, we have:

 

  i. read the unaudited consolidated financial data of the Company and
subsidiaries for April of both 2018 and 2017, furnished us by the Company,
officials of the Company having advised us that no such financial data as of any
date or for any period subsequent to April 30, 2018, were available. The
financial information for April of both 2018 and 2017 is incomplete in that it
omits the statements of cash flows and comprehensive income (loss) and other
disclosures.

 

  ii. inquired of certain officials of the Company who have responsibility for
financial and accounting matters as to whether the unaudited consolidated
financial data referred to in b.(i) is stated on a basis substantially
consistent with that of the audited financial statements incorporated by
reference in the Offering Memorandum.

The foregoing procedures do not constitute an audit conducted in accordance with
standards of the PCAOB. Also, they would not necessarily reveal matters of
significance with respect to the comments in the following paragraph.
Accordingly, we make no representations as to the sufficiency of the foregoing
procedures for your purposes.

 

5. Nothing came to our attention as a result of the foregoing procedures,
however, that caused us to believe that:

 

  a. any material modifications should be made to the unaudited consolidated
financial statements described in 4.a., incorporated by reference in the
Offering Memorandum, for them to be in conformity with generally accepted
accounting principles or

 

  b. (i) at April 30, 2018, there was any change in capital stock, increase in
long-term debt (defined as indebtedness for borrowed money with maturity greater
than one year, excluding capital leases) or any decrease in consolidated net
current assets (working capital) or stockholders’ equity of the Company and
subsidiaries consolidated as compared with amounts shown on the March 31, 2018
unaudited consolidated balance sheet incorporated by reference in the Offering
Memorandum, or (ii) for the period from April 1, 2018 to April 30, 2018, there
were any decreases, as compared to the corresponding period in the preceding
year, in total revenue, income from operations or net income, except in all
instances for changes, increases or decreases that the Offering Memorandum
discloses have occurred or may occur and except that the unaudited consolidated
balance sheet as of April 30, 2018, which was furnished by the Company, showed a
decrease from March 31, 2018 in consolidated net current assets and an increase
in consolidated long-term debt as follows (in thousands of dollars):

 

     Long-term Debt      Net Current Assets  

March 31, 2018

   $ 1,650,064      $ 4,880,581  

April 30, 2018

   $ 1,657,919      $ 4,853,998  

 

June 6, 2018    Twitter, Inc.    Page 3



--------------------------------------------------------------------------------

LOGO [g604161snap0002.jpg]

 

6. As mentioned in 4.b., Company officials have advised us that no consolidated
financial data as of any date or for any period subsequent to April 30, 2018,
are available; accordingly, the procedures carried out by us with respect to
changes in financial statement items after April 30, 2018, have, of necessity,
been even more limited than those with respect to the periods referred to in 4.
We have inquired of certain officials of the Company who have responsibility for
financial and accounting matters as to whether (a) at June 4, 2018 there was any
change in capital stock, increase in long-term debt (defined as indebtedness for
borrowed money with maturity greater than one year, excluding capital leases) or
stockholders’ equity, or decrease in consolidated net current assets (working
capital) of the Company and its subsidiaries as compared with amounts shown in
the March 31, 2018 unaudited consolidated balance sheet incorporated by
reference in the Offering Memorandum; or (b) for the period from April 1, 2018
to June 4, 2018, there were any decrease, as compared with the corresponding
period in the preceding year, in total revenue or increase in the total or
per-share amounts of net loss.

Those officials referred to above stated that they cannot comment on any such
changes, increases or decreases, in capital stock, stockholders’ equity,
consolidated net current assets, total revenue, or the total or per share
amounts of net loss for the periods referred to above.

On the basis of these inquiries and our reading of the minutes as described in
4, nothing came to our attention that caused us to believe that there was any
such change in long-term debt, except in all instances for changes, increases or
decreases which the Offering Memorandum discloses that have occurred or may
occur.

 

7. For purposes of this letter, we have also read the items identified by you on
the attached copy of the Offering Memorandum and have performed the following
procedures, which were applied as indicated with respect to the letters
explained below. We make no comment as to whether the SEC would view any
non-GAAP financial information incorporated by reference in the Offering
Memorandum as being compliant with the requirements of Regulation G or S-K 10.

A    Compared or recomputed from a corresponding amount included in the
Company’s audited consolidated financial statements as of December 31, 2017 and
2016 and for the three years ended December 31, 2017 appearing in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2017, for the
corresponding date or period indicated, incorporated by reference in the
Offering Memorandum, adjusted where appropriate for rounding or aggregation and
found such amounts to be in agreement. B    Compared to a schedule prepared by
the Company from its accounting records and found such amounts to be in
agreement. We (a) compared the amounts on the schedule to corresponding amounts
appearing in the accounting records and found such amounts to be in agreement
and (b) determined that the schedule was mathematically correct.    It should be
noted that Adjusted EBITDA and Non-GAAP net income (loss) are not measures of
operating performance or liquidity defined by generally accepted accounting
principles and may not be comparable to similarly titled measures presented by
other companies. We make no comment about the Company’s definition, calculation
or presentation of Adjusted EBITDA and Non-GAAP net income (loss) or their
usefulness for any purposes.

 

June 6, 2018    Twitter, Inc.    Page 4



--------------------------------------------------------------------------------

LOGO [g604161snap0002.jpg]

 

C    Compared or recomputed from a schedule prepared by the Company from its
accounting records and found such amounts (expressed in U.S. dollars or as
number of stock options, number of restricted stock units or price per option)
to be in agreement. We (a) compared the amounts to the corresponding amount
appearing in the Company’s accounting records and found such amounts to be in
agreement after giving effect to rounding or aggregation, if applicable, and
(b) determined that the schedule was mathematically correct.    We make no
comment regarding the completeness or appropriateness of the Company’s
determination of what constitutes executive compensation for purposes of the SEC
disclosure requirements on executive compensation or the number of stock options
which are vested or currently exercisable. C1    Compared with a corresponding
amount included in the Company’s accounting records and found such amount to be
$38,708,452. C2    Compared with a corresponding amount included in the
Company’s accounting records and found such amount to be $11.94. D    Compared
to or recomputed from a schedule prepared by the Company from its accounting
records for the corresponding date or period indicated and found such amounts to
be in agreement. We (a) compared the amounts on the schedule to the
corresponding amount appearing in the Company’s accounting records and found
such amounts to be in agreement after giving effect to aggregation or rounding,
if applicable, and (b) determined that the schedule was mathematically correct.
   As applicable, we make no comment as to the reasons included in the
respective document for any increase or decrease in the amounts or percentages
from one period to the next. E    Compared with or recomputed from a
corresponding amount in the Company’s payroll accounting records and found such
amounts to be in agreement, after giving effect to rounding or aggregation, if
applicable.    We make no comment regarding the completeness or appropriateness
of the Company’s determination of what constitutes executive compensation for
purposes of the SEC disclosure requirements on executive compensation. We make
no comments as to classification of amounts as “salary” or “bonus”, or that such
amounts were earned, paid or accrued for any of the periods presented. F   
Compared to or recomputed from a schedule prepared by the Company from its
accounting records and noted that advertising revenue from mobile devices was
93% of total advertising revenue. We (a) compared the amounts on the schedule to
corresponding amounts appearing in the Company’s accounting records and found
such amounts to be in agreement and (b) determined that the schedule was
mathematically correct.    We make no comment as to the completeness,
appropriateness or manner of classification of mobile revenue or the
appropriateness of the Company’s determination of what constitutes a mobile
device. G    Tickmark not used. H   

Compared to or recomputed from a corresponding amount in the Company’s unaudited
consolidated financial statements as of March 31, 2018 and for the three-month
periods ended March 31, 2018 and March 31, 2017 appearing in the Company’s
Quarterly Report on 10-Q for the quarterly period ended March 31, 2018, for the
corresponding date or period indicated, incorporated by reference in the
Offering Memorandum, adjusted where appropriate for rounding or aggregation, and
found such amounts to be in agreement.

 

To the extent applicable, we make no comment with respect to the reason given
for changes between periods.

 

June 6, 2018    Twitter, Inc.    Page 5



--------------------------------------------------------------------------------

LOGO [g604161snap0002.jpg]

 

I    Tickmark not used. J    Compared to or recomputed from a corresponding
amount in the Company’s audited consolidated financial statements as of December
31, 2014 and 2013 and for the year ended December 31, 2013 not included or
incorporated by reference in the Offering Memorandum and found such amounts to
be in agreement after giving effect to rounding or aggregation, if applicable. K
   Recomputed from amounts included in the Company’s unaudited condensed
consolidated financial statements as of March 31, 2018 appearing in the
Company’s Quarterly Report on 10-Q for the quarterly period ended March 31, 2018
incorporated by reference in the Offering Memorandum to give effect to (a) the
issuance of the Notes after deducting the initial purchasers’ discount and the
estimated offering expenses (“fees and estimated expenses”) and excluding the
allocation to equity of the debt discount and fees and estimated expenses in
accordance with ASC 470-20, Debt with Conversion and Other Options and (b) the
impact on cash, cash equivalents and short-term investments for the note hedge
and warrant transactions as described in “Use of Proceeds” section of the
Offering Memorandum and found such amounts to be in agreement, after giving
effect to rounding or aggregation, if applicable. We make no comment as to
(i) whether the offering of the Notes will be consummated, (ii) whether the note
hedge and warrant transactions will actually occur, (iii) the reasonableness of
the net cost of the note hedge and warrant transactions, and (v) the
reasonableness of the fees and estimated expenses.    It should be noted that
Capitalization is not a measure of operating performance or liquidity defined by
U.S. generally accepted accounting principles and may not be comparable to
similarly titled measures presented by other companies. We make no comment about
the Company’s definition, calculation or presentation of Capitalization or its
usefulness for any purposes. L   

Compared to or recomputed from a corresponding amount in the Company’s unaudited
consolidated financial statements as of March 31, 2016, June 30, 2016, June 30,
2017, September 30, 2016 and September 30, 2017 and for the three-month periods
ended March 31, 2016, June 30, 2016, June 30, 2017, September 30, 2016 and
September 30, 2017 appearing in the Company’s respective Quarterly Report on
10-Q for the quarterly period ended March 31, 2016, June 30, 2017 and September
30, 2017, for the corresponding date or period indicated, not included or
incorporated by reference in the Offering Memorandum, adjusted where appropriate
for rounding or aggregation, and found such amounts to be in agreement.

 

As applicable, we make no comment with respect to the reason given for changes
between periods.

M    Compared with a corresponding amount included in the Company’s accounting
records and found such percentage to be 44%.

 

June 6, 2018    Twitter, Inc.    Page 6



--------------------------------------------------------------------------------

LOGO [g604161snap0002.jpg]

 

8. Our audit of the consolidated financial statements for the periods referred
to in the introductory paragraph of this letter comprised audit tests and
procedures deemed necessary for the purpose of expressing an opinion on such
financial statements taken as a whole. For none of the periods referred to
therein, or any other period, did we perform audit tests for the purpose of
expressing an opinion on individual balances of accounts or summaries of
selected transactions such as those enumerated above and, accordingly, we
express no opinion thereon.

 

9. The procedures enumerated in paragraph 7 do not constitute an audit conducted
in accordance with standards of the PCAOB. Accordingly, we make no
representations regarding the sufficiency of the foregoing procedures for your
purposes.

 

10. It should be understood that we make no representations regarding questions
of legal interpretation or regarding the sufficiency for your purposes of the
procedures enumerated in the preceding paragraphs; also, such procedures would
not necessarily reveal any material misstatement of the amounts or percentages
listed above. Further, we have addressed ourselves solely to the foregoing data
as set forth or incorporated by reference in the Offering Memorandum and make no
representations regarding the adequacy of disclosure or regarding whether any
material facts have been omitted.

 

11. This letter is solely for the information of the addressees and to assist
Goldman Sachs & Co. LLC, Morgan Stanley & Co. LLC, and J.P. Morgan Securities
LLC in conducting and documenting their investigation of the affairs of the
Company in connection with the offering of the securities covered by the
Offering Memorandum, and it is not to be used, circulated, quoted, or otherwise
referred to for any purpose, including but not limited to the purchase or sale
of securities, nor is it to be filed with or referred to in whole or in part in
the Offering Memorandum or any other document, except that reference may be made
to it in the Purchase Agreement or in any list of closing documents pertaining
to the offering of securities covered by the Offering Memorandum.

Very truly yours,

 

 

June 6, 2018

   Twitter, Inc.    Page 7



--------------------------------------------------------------------------------

LOGO [g604161snap0002.jpg]

 

Attachment A    Selected pages from the Company’s Preliminary Offering
Memorandum dated June 6, 2018 Attachment B    Selected pages from the Company’s
Final Offering Memorandum dated June 6, 2018 Attachment C    Selected pages from
the Company’s Annual Report on Form 10-K for the year ended December 31, 2017
Attachment D    Selected pages from the Company’s Quarterly Report on Form 10-Q
for the period ending March 31, 2018 Attachment E    Selected pages from the
Company’s Definitive Proxy Statement on Schedule 14A filed on April 11, 2018

 

 

June 6, 2018    Twitter, Inc.    Page 8



--------------------------------------------------------------------------------

ANNEX B

[Form of Lock-Up]

LOCK-UP AGREEMENT

Twitter, Inc.

Lock-Up Agreement

June 6, 2018

Goldman Sachs & Co. LLC

Morgan Stanley & Co. LLC

J.P. Morgan Securities LLC

As Representatives of the several Purchasers

named in Schedule I of the Purchase Agreement,

c/o Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

c/o J.P. Morgan Securities LLC

 383 Madison Avenue

 New York, New York 10179

 

  Re: Twitter, Inc. - Lock-Up Agreement

Ladies and Gentlemen:

The undersigned understands that you propose to enter into a Purchase Agreement
(the “Purchase Agreement”) on behalf of the several purchasers named in Schedule
I to such agreement (collectively, the “Purchasers”), with Twitter, Inc., a
Delaware corporation (the “Company”), providing for the placement of the
Company’s Convertible Senior Notes due 2024 (the “Securities”) in a transaction
not requiring registration under the Securities Act of 1933, as amended. The
Securities will be convertible into cash, shares of common stock of the Company,
par value $0.000005 per share (the “Common Stock”), or a combination of cash and
shares of Common Stock at the Company’s election.

In consideration of the agreement by the Purchasers to offer and sell the
Securities, and of other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned agrees that, during
the period beginning from the date hereof and continuing to and including the
date 60 days after the date of the Purchase Agreement (the “Lock-Up Period”),
the



--------------------------------------------------------------------------------

undersigned will not offer, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise dispose of any shares of Common
Stock, or any options or warrants to purchase any shares of Common Stock, or any
securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock, whether now owned or hereinafter acquired, owned
directly by the undersigned (including holding as a custodian) or with respect
to which the undersigned has beneficial ownership within the rules and
regulations of the Securities and Exchange Commission (collectively the
“Undersigned’s Shares”).

The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares even if such shares would be disposed of by someone
other than the undersigned. Such prohibited hedging or other transactions would
include without limitation any short sale or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to any
of the Undersigned’s Shares or with respect to any security that includes,
relates to, or derives any significant part of its value from such shares.

Notwithstanding the foregoing, the undersigned may:

 

  (a) transfer the Undersigned’s Shares:

 

  (i) as a bona fide gift or gifts,

 

  (ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned or, if the undersigned is a trust, to a
trustor or beneficiary of the trust or to the estate of a beneficiary of such
trust,

 

  (iii) by will or the laws of descent,

 

  (iv) in connection with the sale of the Undersigned’s Shares acquired in open
market transactions after the date of the Purchase Agreement,

 

  (v) if the undersigned is a corporation, partnership or other business entity,
(A) to another corporation, partnership or other business entity that controls,
is controlled by or managed by or is under common control with such stockholder
or (B) as part of a distribution to an equityholder of the undersigned or to the
estate of any such equityholder,

 

  (vi) to the Company, as forfeitures to satisfy any income, employment or
social tax withholding and remittance obligations of the undersigned or the
employer of the undersigned in connection with the vesting of restricted stock
units (including PRSUs) held by the undersigned and outstanding as of the date
of the final Offering Memorandum relating to the Securities and described
therein,

 

  (vii)

if (A) the undersigned is an employee of the Company as of the date of transfer
and (B) the Company does not elect to settle income tax withholding and
remittance obligations of the undersigned (or the employer of the undersigned)
in connection with the vesting of restricted stock units (including PRSUs) held
by the undersigned by withholding shares of Common Stock as forfeitures pursuant
to



--------------------------------------------------------------------------------

  subclause (vi) above, then the undersigned may transfer up to that number of
shares of the Common Stock underlying restricted stock units (including PRSUs)
held by the undersigned that are vested and settled and necessary to satisfy
income tax withholding and remittance obligations in connection with the vesting
of restricted stock units (including PRSUs) outstanding as of the date of the
final Offering Memorandum relating to the Securities and described therein (for
avoidance of doubt, this right to transfer shares of Common Stock will apply on
a particular date only with respect to Common Stock underlying restricted stock
units (including PRSUs) held by the undersigned that are vested and settled on
or before such date),

 

  (viii) to the Company, in connection with the receipt of shares of Common
Stock upon the “net” or “cashless” exercise of options to purchase shares of
Common Stock for purposes of exercising such options, including the payment of
taxes due as a result of such exercise, with respect to stock options
outstanding as of the date of the final Offering Memorandum and described
therein, provided that any such shares of Common Stock received upon such
exercise shall be subject to the terms of this Lock-Up Agreement,

 

  (ix) to the Company, in connection with the repurchase of shares of Common
Stock issued pursuant to an employee benefit plan disclosed in the final
Offering Memorandum or pursuant to the agreements pursuant to which such shares
were issued,

 

  (x) pursuant to a bona fide third-party tender offer, merger, consolidation or
other similar transaction made to all holders of the Company’s capital stock
involving a change of control of the Company, provided that in the event that
such tender offer, merger, consolidation or other such transaction is not
completed, the Undersigned’s Shares shall remain subject to the provisions of
this Lock-Up Agreement,

 

  (xi) by operation of law, such as pursuant to a qualified domestic order or in
connection with a divorce settlement,

 

  (xii) pursuant to a written plan of which you are aware meeting the
requirements of Rule 10b5-1 under the Exchange Act entered into prior to the
date of this letter agreement relating to the sale of the Undersigned’s Shares,
or

 

  (xiii) with the prior written consent of the Representatives on behalf of the
Purchasers;

provided, however, that in the case of subclauses (i), (ii), (iii), (v) and
(xi) above, it shall be a condition to the transfer or distribution that each
transferee, donee or distributee shall execute an agreement stating that such
transferee, donee or distributee is receiving and holding such capital stock
subject to the provisions of this Lock-Up Agreement and there shall be no
further transfer of such capital stock except in accordance with this letter
agreement; provided, further, that in the case of subclauses (i), (ii), (iii),
(iv) and (v), it shall be a condition to the transfer or distribution that no
filing under Section 16 of the Securities



--------------------------------------------------------------------------------

Exchange Act of 1934, as amended (the “Exchange Act”), shall be required or
voluntarily made during the Lock-Up Period in connection with such transfer or
distribution; provided further, that in the case of subclauses (vii) and (viii),
any filing under Section 16 of the Exchange Act required in connection therewith
indicates that such transfer is to satisfy income tax withholding obligations in
connection with the vesting of restricted stock units or the “net” or “cashless”
exercise of options to purchase shares of Common Stock, as applicable; and
provided, further, that in the case of subclause (xii), any filing under
Section 16 of the Exchange Act required in connection therewith indicates that
such transfer is pursuant to such written plan.

 

  (b) enter into a written plan meeting the requirements of Rule 10b5-1 under
the Exchange Act after the date of this letter agreement relating to the sale of
the Undersigned’s Shares, if then permitted by the Company, provided that the
securities subject to such plan may not be sold until after the expiration of
the Lock-Up Period and no public announcement or filing under the Exchange Act
regarding the establishment of such plan shall be required or voluntarily made
during the Lock-Up Period.

For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
The undersigned now has, and, except as contemplated by clause (a) above, for
the duration of this Lock-Up Agreement will have, good and marketable title to
the Undersigned’s Shares, free and clear of all liens, encumbrances, and claims
whatsoever. The undersigned also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the Undersigned’s Shares except in compliance with the foregoing
restrictions.

In addition, the undersigned agrees that, without the prior written consent of
the Representatives on behalf of the Purchasers, he or she will not, during the
Lock-Up Period, make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the Undersigned’s Shares except in
compliance with the foregoing restrictions.

The undersigned hereby consents to receipt of this Lock-Up Agreement in
electronic form and understands and agrees that this Lock-Up Agreement may be
signed electronically. In the event that any signature is delivered by facsimile
transmission, electronic mail, or otherwise by electronic transmission
evidencing an intent to sign this Lock-Up Agreement, such facsimile
transmission, electronic mail or other electronic transmission shall create a
valid and binding obligation of the undersigned with the same force and effect
as if such signature were an original. Execution and delivery of this Lock-Up
Agreement by facsimile transmission, electronic mail or other electronic
transmission is legal, valid and binding for all purposes.

Notwithstanding anything to the contrary contained herein, this Lock-Up
Agreement will automatically terminate and the undersigned will be released from
all of his, her or its obligations hereunder upon the earliest to occur, if any,
of (i) the Company advising the Representatives in writing prior to entry into
the Purchase Agreement that it does not intend to proceed with the offering of
the Securities; (ii) the Purchase Agreement (other than the provisions thereof
which survive termination) terminates or is terminated prior to payment for and
delivery of the Securities to be sold thereunder; or (iii) June 13, 2018, in the
event that the Purchase Agreement has not been executed by such date.



--------------------------------------------------------------------------------

The undersigned understands that the Company and the Purchasers are relying upon
this Lock-Up Agreement in proceeding toward consummation of the offering. The
undersigned further understands that this Lock-Up Agreement is irrevocable and
shall be binding upon the undersigned’s heirs, legal representatives,
successors, and assigns. This Lock-Up Agreement and any claim, controversy or
dispute arising under or related to this Lock-Up Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of laws principles thereof.

If one or more provisions of this Lock-Up Agreement are held to be unenforceable
under applicable law, such provision(s) shall be excluded from this Lock-Up
Agreement and the balance of this Lock-Up Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

 

Exact Name of Shareholder

 

Authorized Signature

 

Title

[Signature Page to Lock-Up Agreement]



--------------------------------------------------------------------------------

SCHEDULE I TO LOCK-UP AGREEMENT

Jack Dorsey

Ned Segal

Vijaya Gadde

Matthew Derella

Robert Kaiden

Omid Kordestani

Martha Lane Fox

Debra Lee

Patrick Pichette

David Rosenblatt

Marjorie Scardino

Bret Taylor

Evan Williams